         Case 2:19-cv-12033-WBV Document 18 Filed 07/14/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

DALE BROWN                                                  CIVIL ACTION

VERSUS                                                      NO. 19-12033-WBV-KWR

DARRYL VANNOY, ET AL.                                       SECTION “D” (4)

                                            ORDER

       On August 13, 2019, the Clerk of this Court filed Petitioner Darryl Brown’s

federal petition for habeas corpus relief in which he asserts the following grounds for

relief from his criminal conviction of armed robbery and aggravated flight: (1) the

evidence was insufficient to support the verdict as he was only driving the vehicle

involved in the armed robbery and his co-defendant's stated that he did not know

about the armed robbery; (2) counsel was ineffective for failing to present evidence

that the co-defendants were on a crime spree before they met up with petitioner; and

(3) counsel was ineffective for failing to investigate other crimes committed by co-

defendants to prove they were acting as a team without petitioner. The State filed a

response in opposition asserting that Brown’s federal petition was not timely filed

and should be dismissed for that reason.1 Brown did not file any reply to the State’s

response.

       The matter was referred to a United States Magistrate Judge to conduct

hearings, including an evidentiary hearing, if necessary, and to submit proposed

findings and recommendations to the District Court pursuant to 28 U.S.C. §
1The petition was filed on August 5, 2019, but it was marked deficient by the Court. R. Doc. 1. The
Court notes, as indicated in the Magistrate Judge’s Report and Recommendation, that, even if
the Petition had been correctly filed without deficiencies on August 5, 2019, it would still be
untimely under 28 U.S.C. § 2244(d)(1)(A).
        Case 2:19-cv-12033-WBV Document 18 Filed 07/14/20 Page 2 of 2



636(b)(1)(B) and (C), and as applicable, Rule 8(b) of the Rules Governing Section

2254 Cases. The United Sates Magistrate issued a Report and Recommendation

on January 8, 2020, giving Petitioner Brown fourteen days from receipt of the report

to file any objections. No objections have been filed into the record as of the date of

the signing of this Order.

      Having reviewed the petition, the applicable law, and the Magistrate Judge’s

Findings and Recommendation, and noting that Petitioner Dale Brown filed no

objections, the Court approves the Magistrate Judge’s Findings and Recommendation

and adopts it as its opinion herein.

      Accordingly, it is ordered that Petitioner Brown’s petition for issuance of a writ

of habeas corpus, filed pursuant to 28 U.S.C. § 2254 is DISMISSED WITH

PREJUDICE as time-barred pursuant to The Antiterrorism and Effective Death

Penalty Act of 1996.
      New Orleans, Louisiana, this 14th day July, 2020.


                                        _____________________________________
                                        WENDY B. VITTER
                                        UNITED STATES DISTRICT JUDGE
